Exhibit 99.1 M.D.C. HOLDINGS, INC. News Release M.D.C. HOLDINGS ANNOUNCES 2 DENVER, COLORADO, Thursday, October 30, 2014. M.D.C. Holdings, Inc. (NYSE: MDC) announced results for the quarter ended September 30, 2014. 2014 Third Quarter Highlights and Comparisons to 2013 Third Quarter ● Net income of $15.5 million, or $0.32 per diluted share vs. net income of $36.3 million, or $0.74 per diluted share o Includes $4.3 million pretax impairment of securities sold subsequent to quarter-end to fund debt redemption o Tax expense of $8.5 million vs. tax benefit of $1.3 million ● Pretax income of $23.9 million vs. $34.9 million ● Home sale revenues of $405.1 million, down 7% from $433.7 million o Homes delivered of 1,093 down from 1,257 o Average sales price up $25,600 per home, or 7%, to $371,000 ● Gross margin from home sales of 16.5% vs. 18.1% ● SG&A expenses as a percentage of home sale revenues of 12.5% vs. 13.3%, an 80 basis point improvement ● Net new orders up 17% to 1,081 homes o Dollar value of net new orders of $431.6 million, up 33% ● Ending active community count of 170, up 27% from 134 ● Ending backlog dollar value of $792.1 million, up 17% o Units up 6%, first year-over-year increase in units and dollar value since the 2013 second quarter ● Lots owned and under option of 16,342, up 3% year-over-year Our net income for the 2014 third quarter was $15.5 million, or $0.32 per diluted share, compared to net income of $36.3 million, or $0.74 per diluted share, for the year earlier period. Our 2013 third quarter included a $1.3 million tax benefit, whilein the 2014 third quarter and we recognized $8.5 million of income tax expense. Pretax income for the 2014 third quarter was $23.9 million, compared to $34.9 million for the same period in the prior year. The 2014 third quarter results included a $4.3 million impairment on securities subsequently sold in October of 2014 to fund the early redemption of our Senior Notes due July 2015. Larry A. Mizel, MDC’s Chairman and Chief Executive Officer, stated, “Against the backdrop of an uneven recovery for housing and overall economic conditions, we are pleased that we have consistently produced profitable results since the beginning of 2012. However, the volatility of the housing market recovery was evident in our third quarter results, as elevated land and construction costs, combined with our use of additional incentives to stimulate demand for new homes, have pressured our homebuilding gross margins.” 1 M.D.C. HOLDINGS, INC. Mr. Mizel continued, “While we believe that the housing recovery remains on solid footing, it is evident that certain obstacles, such as Qualified Mortgage Standards and reduced Federal Housing Authority loan limits, have taken their toll on housing demand, especially for the first time buyer segment. Additionally, on the production side of our business, we have seen a negative impact from tighter subcontractor availability and adverse weather conditions in certain markets, as well as an elongated mortgage approval process. We believe the impact of many of these factors will diminish over time, allowing us to return to more robust levels of demand as overall economic conditions continue to improve.” Mr. Mizel concluded, “In the meantime, we have set the stage for growth at our Company by expanding our footprint, with an increase in our quarter-end active community count by more than 25% year-over-year. The expansion of our active community count has already produced positive results, driving a 17% year-over-year increase in our net new home orders as well as our first year-over-year increase in quarter-end backlog since the second quarter of 2013. These improvements provide us with the opportunity for top and bottom line expansion in future periods, in spite of the obstacles that may remain for the housing market.” Homebuilding Home sale revenues for the 2014 third quarter decreased 7% to $405.1 million, compared to $433.7 million for the prior year period. The decrease in revenues was due to a 13% decline in homes delivered to 1,093, as compared to 1,257 in the prior year. The decline in deliveries was primarily attributable to a 10% year-over-year decline in our beginning backlog. The decline in homes delivered was partially offset by a 7% increase in average price due to a shift to higher-priced homes in certain markets as well as price increases achieved during much of 2013. Gross margin from home sales decreased to 16.5% from 18.1% for the year-earlier period. The decrease was primarily due to theuse of additional incentives to stimulate demand and higher land costs and construction costs in our homes delivered. Gross margin from home sales excluding interest and impairments was 20.2%* versus 21.8%* in the prior year. SG&A expenses as a percentage of home sale revenues decreased by 80 basis points, despite a 7% decline in home sale revenues, to 12.5% for the 2014 third quarter versus 13.3% for the same period in 2013. The improvement was primarily the result of lower compensation-related expenses, and to a lesser extent, lower legal expenses. The dollar value of net new orders for the 2014 third quarter increased 33% from the same period in 2013 to $431.6 million. The increase was driven by a 17% increase in unit volume, caused by a 20% increase in our average active communities, and a 13% increase in the average price of net new orders. Our cancellation rate for the 2014 third quarter was flat compared to the same period in the prior year at 26%. 2 M.D.C. HOLDINGS, INC. Our backlog value at the end of the 2014 third quarter was up 17% year-over-year to $792.1 million. The increase was driven by a 10% increase in the average selling price of homes in backlog coupled with a 6% increase in units in backlog, due primarily to the netsales activity discussed above. During the three and nine months ended September 30, 2014, we recorded an impairment of marketable securities totaling $4.3 million for certain equity securities we had the intent, at quarter-end, to sell in October of 2014 to fund the early redemption of our Senior Notes due July 2015. Financial Services Income before taxes from our financial services operations for the 2014 third quarter was $6.0 million, compared to $8.2 million for the 2013 third quarter. The decrease was primarily driven by lower pretax income from our mortgage operations segment due to reduced volumes, origination income per unit and gains on loans locked and sold compared to a year ago, resulting primarily from a more competitive mortgage market. Income Taxes During the 2014 third quarter, we recognized $8.5 million of income tax expense resulting in an effective tax rate of 35.4% while for the 2013 third quarter we recognized an income tax benefit of $1.3 million due to the reversal of$14.7 millionof our deferred tax asset valuation allowance. About MDC Since 1972, MDC's subsidiary companies have built and financed the American dream for more than 175,000 homebuyers. MDC's commitment to customer satisfaction, quality and value is reflected in each home its subsidiaries build. MDC is one of the largest homebuilders in the United States. Its subsidiaries have homebuilding operations across the country, including the metropolitan areas of Denver, Colorado Springs, Salt Lake City, Las Vegas, Phoenix, Tucson, Riverside-San Bernardino, Los Angeles, San Diego, Orange County, San Francisco Bay Area, Sacramento, Washington D.C., Baltimore, Philadelphia, Orlando, Jacksonville, South Florida and Seattle. The Company's subsidiaries also provide mortgage financing, insurance and title services, primarily for Richmond American homebuyers, through HomeAmerican Mortgage Corporation, American Home Insurance Agency, Inc. and American Home Title and Escrow Company, respectively. M.D.C. Holdings, Inc. is traded on the New York Stock Exchange under the symbol "MDC." For more information, visit www.mdcholdings.com. 3 M.D.C. HOLDINGS, INC. Forward-Looking Statements Certain statements in this release, including statements regarding our business, financial condition, results of operation, cash flows, strategies and prospects, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Such factors include, among other things, (1) general economic conditions, including changes in consumer confidence, inflation or deflation and employment levels; (2) changes in business conditions experienced by the Company, including cancellation rates, net home orders, home gross margins, land and home values and subdivision counts; (3) changes in interest rates, mortgage lending programs and the availability of credit; (4) changes in the market value of the Company’s investments in marketable securities; (5) uncertainty in the mortgage lending industry, including repurchase requirements associated with HomeAmerican’s sale of mortgage loans (6) the relative stability of debt and equity markets; (7) competition; (8) the availability and cost of land and other raw materials used by the Company in its homebuilding operations; (9) the availability and cost of performance bonds and insurance covering risks associated with our business; (10) shortages and the cost of labor; (11) weather related slowdowns; (12) slow growth initiatives; (13) building moratoria; (14) governmental regulation, including the interpretation of tax, labor and environmental laws; (15) terrorist acts and other acts of war; and (16) other factors over which the Company has little or no control. Additional information about the risks and uncertainties applicable to the Company's business is contained in the Company's Form 10-Q for the quarter ended September 30 , 2014, which is scheduled to be filed with the Securities and Exchange Commission today. All forward-looking statements made in this press release are made as of the date hereof, and the risk that actual results will differ materially from expectations expressed in this press release will increase with the passage of time. The Company undertakes no duty to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. However, any further disclosures made on related subjects in our subsequent filings, releases or webcasts should be consulted. Contact: Robert N. Martin Vice President of Finance and Corporate Controller 1-866-424-3395 / (720) 977-3395 IR@mdch.com *Please see “Reconciliation of Non-GAAP Financial Measures” at the end of this release. 4 M.D.C. HOLDINGS, INC. Consolidated Statements of Operations and Comprehensive Income Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands, except per share amounts) (Unaudited) Homebuilding: Home sale revenues $ Land sale revenues 25 Total home and land sale revenues Home cost of sales ) Land cost of sales ) Inventory impairments - ) ) ) Total cost of sales ) Gross margin Selling, general and administrative expenses ) Interest and other income Interest expense - - ) ) Other expense ) Loss on early extinguishment of debt - - ) - Other-than-temporary impairment of marketable securities ) - ) - Homebuilding pretax income Financial Services: Revenues Expenses ) Interest and other income Financial services pretax income Income before income taxes Benefit from (provision for) income taxes ) ) Net income $ Other comprehensive income (loss) related to available-for-sale securities, net of tax ) ) Comprehensive income $ Earnings per share: Basic $ Diluted $ Weighted average common shares outstanding Basic Diluted Dividends declared per share $ $ - $ $ - 5 M.D.C. HOLDINGS, INC. Consolidated Balance Sheets September 30, December 31, (Dollars in thousands, except per share amounts) (Unaudited) ASSETS Homebuilding: Cash and cash equivalents $ $ Marketable securities Restricted cash Trade and other receivables Inventories: Housing completed or under construction Land and land under development Total inventories Property and equipment, net Deferred tax asset, net Metropolitan district bond securities (related party) Prepaid and other assets Total homebuilding assets Financial Services: Cash and cash equivalents Marketable securities Mortgage loans held-for-sale, net Other assets Total financial services assets Total Assets $ $ LIABILITIES AND EQUITY Homebuilding: Accounts payable $ $ Accrued liabilities Revolving credit facility - Senior notes, net Total homebuilding liabilities Financial Services: Accounts payable and accrued liabilities Mortgage repurchase facility Total financial services liabilities Total Liabilities Stockholders' Equity Preferred stock, $0.01 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock, $0.01 par value; 250,000,000 shares authorized; 48,816,639 and 48,788,887 issued and outstanding at September 30, 2014 and December 31, 2013, respectively Additional paid-in-capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ 6 M.D.C. HOLDINGS, INC. Consolidated Statement of Cash Flows Three Months Ended Nine Months Ended September 30, 2014 September 30, 2014 (Dollars in thousands) (Unaudited) Operating Activities: Net income $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Loss on early extinguishment of debt - - - Stock-based compensation expense Depreciation and amortization Inventory impairments - Other-than-temporary impairment of marketable securities - - Loss (gain) on sale of marketable securities ) - ) - Amortization of discount / premiums on marketable debt securities 79 ) Deferred income tax expense (benefit) ) ) Net changes in assets and liabilities: Restricted cash ) ) ) Trade and other receivables ) ) Mortgage loans held-for-sale Housing completed or under construction ) Land and land under development ) Prepaid expenses and other assets ) Accounts payable and accrued liabilities ) ) ) Net cash provided by (used in) operating activities ) Investing Activities: Purchases of marketable securities ) Maturities of marketable securities Sales of marketable securities Purchases of property and equipment ) Net cash provided by (used in) investing activities ) Financing Activities: Payments on mortgage repurchase facility, net ) Proceeds from issuance of senior notes - - Repayment of senior notes - - ) - Advances on revolving credit facility, net - - - Dividend payments ) - ) - Proceeds from exercise of stock options (8 ) - 63 Net cash provided by (used in) financing activities ) ) ) Net increase (decrease) in cash and cash equivalents ) ) ) Cash and cash equivalents: Beginning of period End of period $ 7 M.D.C. HOLDINGS, INC. Homebuilding Operational Data New Home Deliveries Three Months Ended September 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona $ 28 % 40 % 9 % California % 8 % 23 % Nevada % % 9 % Washington 66 % % 9 % West % % 11 % Colorado % 7 % 11 % Utah 43 45 % % % Mountain % 6 % 10 % Maryland 74 % % 9 % Virginia 56 90 % % % Florida 56 76 % % 10 % East % % 1 % Total $ % % 7 % Nine Months Ended September 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona $ 20 % 31 % 10 % California % 3 % 31 % Nevada % % 17 % Washington % % 12 % West % 5 % 16 % Colorado % 2 % 8 % Utah % % 2 % Mountain % % 8 % Maryland % 8 % 10 % Virginia % % % Florida 2 6 % 4 % East % % 2 % Total $ % % 10 % 8 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Net New Orders Three Months Ended September 30, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * (Dollars in thousands) Arizona $ 12 % 30 % 16 % )% California 91 80 % % 15 % (0 )% Nevada 30 % 42 % 9 % 1 % Washington 63 75 )% (8 )% 9 % 7 % West 26 % 46 % 17 % )% Colorado 4 % 13 % 8 % 1 % Utah 35 28 25 % 41 % 13 % (2 )% Mountain 6 % 15 % 8 % 1 % Maryland 55 50 10 % 9 % (1 )% 39 % Virginia 49 48 2 % 12 % 9 % 32 % Florida 90 77 17 % 77 % 51 % )% East 11 % 30 % 17 % 15 % Total $ 17 % 33 % 13 % (2 )% Nine Months Ended September 30, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate (Dollars in thousands) Arizona $ 30 % 49 % 15 % % California 18 % 44 % 22 % % Nevada 10 % 18 % 7 % % Washington % 0 % 15 % % West 15 % 32 % 15 % % Colorado 2 % 15 % 13 % 3 % Utah % 2 % 5 % 33 % Mountain 1 % 14 % 13 % 7 % Maryland % % 4 % % Virginia % % 1 % % Florida 6 % 40 % 32 % % East % % 6 % % Total $ 5 % 16 % 11 % % * Calculated as total net new orders in period ÷ average active communities during period ÷ number of months in period 9 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Active Subdivisions September 30, % Change Arizona 36 19 89 % California 21 11 91 % Nevada 18 15 20 % Washington 10 11 % West 85 56 52 % Colorado 42 37 14 % Utah 5 5 0 % Mountain 47 42 12 % Maryland 14 16 % Virginia 8 9 % Florida 16 11 45 % East 38 36 6 % Total 27 % Average for quarter ended 20 % Average for the nine months ended 11 % Backlog September 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar
